Citation Nr: 0424308	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-34 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
functional systolic heart murmur.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atherosclerotic cardiovascular disease secondary to service-
connected functional systolic heart murmur.

3.  Entitlement to service connection for cerebrovascular 
accident (CVA) secondary to service-connected functional 
systolic heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service during World War II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has not had a VA examination in connection with 
his claim for increased rating for heart murmur since 
February 1994.  An examination is warranted.

The veteran's October 2002 notice of disagreement (NOD) 
identified the objective of his claim when he stated, "It is 
my belief that my bypass surgery and my stroke are secondary 
to the heart condition that I was rated 0% for in 1946."  
Review of the veteran's file reveals that although he framed 
his claims in terms of increased ratings for his heart 
murmur, he has also alleged that his heart has significantly 
deteriorated requiring heart surgery and resulting in a 
stroke (see veteran's statement of June 2000).  

The RO denied service connection for atherosclerotic heart 
disease in October 1979.  The veteran continued to raise the 
claim, and the RO continued to adjudicate solely the matter 
of increased rating for heart murmur.  The Board of Veterans' 
Appeals accepted the claim in July 1990 and denied it for 
lack of the new and material evidence necessary to reopen the 
claim.  The veteran has raised the claim four times since, 
each time styled as a claim for increased compensation for 
his noncompensably rated heart condition.  The RO has denied 
the claim each time, most recently in October 2002, giving 
rise to the instant appeal.  Reading the claims in context of 
the claims history renders unavoidable the inference that the 
veteran's claim repeatedly has been for secondary service 
connection.

The veteran's NOD clearly states disagreement with a failure 
to adjudicate a claim that he has just as clearly been making 
for years.  Disagreement with a rating decision for its 
failure to adjudicate a claim is nonetheless a notice of 
disagreement.  Garlejo v. Brown, 10 Vet. App. 229 (1997); 
Isenbart v. Brown, 7 Vet. App. 537 (1995).

When VA receives an NOD, it must issue a statement of the 
case (SOC).  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. 
§ 19.26 (2003).  Whereas the RO has not issued the necessary 
SOC, the Board must remand the claims for that purpose.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Upon receipt of an NOD, the RO must undertake any necessary 
development.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.26.  
In this case, that development includes complete 
implementation of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159, 3.326 (2003).  Implementation 
of the VCAA will include an examination to produce medical 
information responsive to the veteran's claim.  38 C.F.R. 
§§ 3.159(c)(4), 3.326 (2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, implement 
all notice and development procedures for 
the issue of whether there is new and 
material evidence to reopen a claim for 
secondary service connection for 
atherosclerotic cardiovascular disease, 
and for the issue of secondary service 
connection for CVA.  

2.  Schedule the veteran for a VA 
cardiovascular examination to diagnose or 
rule out a systolic heart murmur, to 
identify and quantify any disability 
associated with a murmur, and to 
determine whether it is less than, equal 
to, or greater than a 50 percent 
probability that the service-connected 
systolic heart murmur caused or 
aggravated the veteran's atherosclerotic 
cardiovascular disease or cerebrovascular 
accident.  Provide the examiner with the 
claims file.  The examiner should review 
the medical records in the claims file, 
from the February 1946 diagnosis of 
functional systolic murmur on his Marine 
separation examination report to the 
present, to inform the medical opinions 
requested in this instruction.

3.  Upon completion of development of the 
claims for secondary service connection 
and whether new and material evidence has 
been submitted to reopen the claim for 
atherosclerotic cardiovascular disease, 
and any necessary adjudication, 38 C.F.R. 
§ 19.26 (2003), issue an SOC, 38 C.F.R. 
§§ 19.29, 19.30 (2003); Manlincon v. 
West, 12 Vet. App. 238 (1999), including 
the VAF 9 and instruction necessary to 
perfect the appeal.  NOTE: the decision 
on the secondary service connection claim 
and the new and material claim may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2003).

4.  Readjudicate the claim for increased 
rating of functional systolic murmur.  If 
it remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The claims for entitlement to 
service connection for cerebrovascular accident secondary to 
service-connected functional systolic heart murmur, and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atherosclerotic cardiovascular disease secondary to service-
connected functional systolic heart murmur shall be 
recertified to the Board if and only if the veteran perfects 
the appeal.  The appellant need take no further action until 
he is further informed.  The purpose of this REMAND is to 
obtain additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


